ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
GSC Construction, Inc.                        )      ASBCA Nos. 59402, 59601
                                              )
Under Contract No. W9126G-11-D-0061           )

APPEARANCES FOR THE APPELLANT:                       Karl Dix, Jr., Esq.
                                                     Douglas L. Tabeling, Esq.
                                                     Lochlin B. Samples, Esq.
                                                      Smith, Currie & Hancock LLP
                                                      Atlanta, GA

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     Stephanie R. Darr, Esq.
                                                     Keith J. Klein, Esq.
                                                     Alexandria P. Tramel, Esq.
                                                     Lauren M. Williams, Esq.
                                                      Engineer Trial Attorneys
                                                      U.S. Army Engineer District, Tulsa

    OPINION BY ADMINISTRATIVE JUDGE MCILMAIL ON APPELLANT'S
           MOTION TO DISMISS FOR LACK OF JURISDICTION

        Appellant moves to dismiss for lack of jurisdiction the government's allegations that
appellant violated labor standards contract provisions, specifically, Federal Acquisition
Regulation (FAR) 52.222-4, CONTRACT WORK HOURS AND SAFETY STANDARDS
ACT-OVERTIME COMPENSATION (JUL y 2005), and FAR 52.222-6, DA VIS-BACON ACT
(JULY 2005), asserting that the U.S. Department of Labor (DOL) possesses exclusive
jurisdiction to determine whether such a violation has occurred (mot. at 5). The government
contends that appellant's violation of those provisions justifies the termination of Task Order
DSOl of the contract referenced above (resp. at 3). Although the Board does not possess
jurisdiction to determine whether a contractor has violated a contract's labor provisions, it
possesses jurisdiction to determine whether findings by DOL that a contractor has violated a
contract's labor provisions are final, or whether DOL and the contractor settled their dispute, in
order to decide (as here) whether a contract default termination is justified. See Herman B.
Taylor Construction Co. v. Barram, 203 F.3d 808, 811-12 (Fed. Cir. 2000); GSC Construction,
Inc., ASBCA No. 59402, 16-1BCA,36,367.

       Appellant also raises the issue whether labor provision violations were a basis for the
contracting officer's termination decision (mot. at 9). To the extent that appellant suggests
that the Board lacks jurisdiction on that basis, we disagree. We may uphold a termination for
default on any ground existing at the time of the termination, Kaman Precision Products, Inc.,
ASBCA No. 56305, 10-2 BCA ~ 34,529 at 170,286, even where the contracting officer's final
decision relies upon other grounds. Range Technology Corp., ASBCA No. 51943, 03-2 BCA
~ 32,290 at 159,773. The government requested summary judgment that its termination of
Task Order No. DSO 1 of the contract referenced above for default was justified based upon
what the government contends are violations of the contract's labor provisions. GSC
Construction, 16-1 BCA ~ 36,367 (denying summary judgment). That issue remains for
consideration. See id.

      For these reasons, the motion is denied.

      Dated: 12 July 2016



                                                 tiMo~~ciL
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

I concur


  ~~RK N. STEMPLER                               RICHARD SHACKLEFORD
Administrative Judge                             Administrative Judge
Acting Chairman                                  Vice Chairman
Armed Services Board                             Armed Services Board
of Contract Appeals                              of Contract Appeals


     I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 59402, 59601, Appeals of
GSC Construction, Inc., rendered in conformance with the Board's Charter.

      Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                           2